198 S.W.3d 619 (2006)
Stanley JOHNSON, Appellant,
v.
CITY OF ST. LOUIS, et al., Respondents.
No. ED 86795.
Missouri Court of Appeals, Eastern District, Division Three.
June 30, 2006.
Motion for Rehearing and/or Transfer Denied August 17, 2006.
Stanley E. Goldstein, Eli Karsh, St. Louis, MO, for appellant.
Edward J. Hanlon, Maribeth McMahon, St. Louis, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and PATRICIA L. COHEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 17, 2006.

ORDER
PER CURIAM.
Stanley R. Johnson appeals the circuit-court judgment upholding the decision of the St. Louis Civil Service Commission, which in turn upheld the dismissal of Mr. *620 Johnson from his position as Battalion Chief with the St. Louis Fire Department for committing serious acts to the prejudice of the service in connection with an examination. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b)(1).